Citation Nr: 1718787	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  12-26 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for status post residuals, reconstruction surgery left anterior cruciate ligament rupture, currently rated at 20 percent disabling (left knee instability).

2.  Entitlement to an initial increased rating for degenerative changes of the left knee, status post anterior cruciate ligament repair, currently rated at 10 percent disabling (left knee degeneration).

3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

The Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Galante, Associate Counsel


INTRODUCTION


The Veteran had active service from August 1980 to July 1983, and from January 1984 to March 1987.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision denying a rating in excess of 20 percent for left knee instability and entitlement to a TDIU, and an April 2012 rating decision denying a rating in excess of 10 percent for degenerative changes of the left knee. 

In February 2013, the Veteran testified via video conference at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file. 

These matters were remanded by the Board in January 2015 for further evidentiary development.  Having reviewed the record, the Board is satisfied that there has been substantial compliance with its remand directives.  However, the appeal must again be REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.




REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A  (West 2014); 38 C.F.R. § 3.159 (2016).

In correspondence dated March 2017, the Veteran indicated for the first time that he was awarded Social Security disability benefits in April 2016 due in part to his service-connected disabilities.  The Veteran's Social Security determination and the underlying medical evidence supporting that decision have not been submitted for review and consideration by the VA.  As these records may provide evidence to substantiate the Veteran's claims, on remand, the AOJ should request any available Social Security disability records.  38 C.F.R. § 3.159(c)(2) (2016); see Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA must request potentially relevant Social Security disability records under VA's duty to assist).

The Veteran also claimed in his March 2017 statement that his service connected disabilities have worsened since his last VA examination, which was in November 2015 for his knee.  His other service-connected conditions have not been examined since before 2010.  A review of the claims file shows that the most recent VA treatment records are dated in November 2015 from the Pittsburgh, Pennsylvania VA Medical Center.  Since it is necessary to remand his claims to obtain Social Security disability records, the Board will order new VA examinations and update the VA treatment records. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records from November 2015 to present from the VA Pittsburgh Healthcare System.  The records or attempts to obtain the records should be associated with the claims file.

2.  Contact the Social Security Administration and obtain records relating to the Veteran's award of Social Security disability benefits.  If the records do not exist or further attempts to obtain the records would be futile, make a formal finding of unavailability, and notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

3.  Only after receiving the above VA and Social Security disability records, to the extent such records are available, then schedule the Veteran for VA examinations to assess the current severity of his service connected disabilities, to include the Veteran's left knee disabilities (instability and degeneration), back and cervical strain, left lower leg neuropathy, left foot injury, and gastroesophageal reflux disease.  

Please include in the examination report an opinion on the functional limitations caused by these service-connected disabilities and their effect, if any, on the Veteran's ability to engage in an occupation. 

4.  Then, readjudicate the claims on appeal.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




